SOMEBYILLE, J.
The only question presented for our decision by the record in this cause is, whether a married woman, whose disabilities of coverture have been removed under the provisions of section 2731 of the Code, can bind herself by contract in such manner as to authorize the rendition of a personal judgment against her.
This statute confers on the several chancellors of this State the authority “ to relieve married women of the disabilities of coverture, as to their statutory and other separate estates, so far as to invest them with the right to buy, sell, hold, convey, and mortgage real and personal property, and to sue and be sued as femmes sole.” — Code, 1876, § 2731.
*528The disabilities of the defendant, Mrs. Parker, who is a married woman, are shown to have been removed under this statute. The debt for which she is sued is proved to have been afterwards contracted by her, in consideration of certain merchandise purchased by her, while carrying on a mercantile business iu her own name as a sole trader.
It is our opinion, that she was personally bound by her contract of purchase. No one contends that the purpose of the statute was to confer on married women a general power to contract. The contrary has been uniformly declared in all of the decisions of this court, where the construction of this law .has been under our'review. — Ashford v. Watkins, 70 Ala. 156 ; Meyer v. Sultzbacher, 76 Ala. 121; Cohen v. Wollner, 72 Ala. 233; Hatcher v. Diggs, 76 Ala. 189; Dreyfus v. Wolffe, 65 Ala. 496. But, as said-in Dreyfus v. Wolffe, supra, “so far as the statute extends ” she is “ clothed with all the civil powers of & femme sole, and her coverture opposes no obstacle to the assertion of rights and liabilities, whether made by or against her.” The statute confers on her the express power to buy. This includes the power to buy on credit, and, by necessary implication, the incidental power to promise to pay for what she buys, because her authority is not confined to buying for cash. Then follows the declaration in the statute,' that she “ may be sued as a femme sole” — that is, just as she could be sued if she were unmarried, or had no husband. In the latter contingency, it is perfectly clear that the result of a suit, in the event of a recovery, would be a personal judgment against her.
Even at common law, there were special cases where a married woman was capable of incurring a personal obligation ; as when she became a sole trader by the custom of London ; or where her husband was imprisoned for life; or had been exiled from or fled the country, so as to impose upon the wife the necessity of contracting for herself, and in her own name. In these cases, the fact of coverture no longer fettered her power to personally bind herself by contract. No more, in our opinion, can it do so in this case, where legislation has expressly intervened to render her sui juris for specified purposes. Pro hac vice, the law considers the husband as removed from his trusteeship,, and, to a limited extent, places the wife contractually in a state of widowhood.
The rulings of the court are in full accordance with this view, and the judgment must be affirmed.